Case 2:19-cv-00235-HYJ-MV ECF No. 85, PageID.1290 Filed 01/13/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


    L.T. TUCKER,

          Plaintiff,
                                                                        Case No. 2:19-cv-235
    v.
                                                                        Honorable Hala Y. Jarbou
    M. SKYTTA, et al.,

          Defendants.
    _______________________________________/


                                              ORDER

         This is a civil rights action under 42 U.S.C. § 1983 by state prisoner L.T. Tucker. Tucker

alleges that Defendants interfered with his medical treatment, racially discriminated against him,

and retaliated to his filing of grievances by issuing false misconduct tickets. Defendants are: (1)

Acting Sergeant Skytta; (2) Acting Sergeant Larson; (3) Grievance Coordinator LaPlante; and (4)

Lieutenant Wickstrom. Defendants filed a motion for partial summary judgment, contending that

Tucker failed to exhaust certain claims brought against them. (ECF No. 22.) The matter was

referred to a magistrate judge, who produced a Report and Recommendation (R&R). (ECF No.

75.) Of the eight claims considered, the R&R recommended allowing Claims 2, 4, and 5 to proceed

as properly exhausted, and recommended dismissal of Claims 1, 3, and 6-8 for failure to exhaust.1

Tucker timely objected to the R&R. (ECF No. 76.) The R&R will be adopted in part.




1
 The R&R provides a helpful table outlining each claim. The Claim numbers used in this Order correlate
with the Claim numbers used in the R&R.
Case 2:19-cv-00235-HYJ-MV ECF No. 85, PageID.1291 Filed 01/13/21 Page 2 of 7




                                          I. Background

       The central issue before the Court is whether Tucker properly alleged facts and arguments

regarding retaliation at a misconduct hearing sufficient to satisfy exhaustion requirements.

Normally, matters must go through a grievance process before prisoners can file suit in federal

court. However, complaints relating to alleged problems arising during misconduct hearing

processes cannot be grieved; such issues must be raised during a misconduct hearing itself and

subsequently appealed to achieve exhaustion. Defendants’ motion for partial summary judgment

argues that Tucker failed to raise retaliation and discrimination at a misconduct hearing in

November 2017.

                                           II. Standards

       A. Summary Judgment

       Summary judgment is appropriate when the moving party demonstrates that “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Courts must examine the “pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any,” to determine whether there is a genuine

dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quoting Fed. R. Civ.

P 56(c)) (internal quotations omitted). “Where the record taken as a whole could not lead a rational

trier of fact to find for the non-moving party [by a preponderance of the evidence], there is no

‘genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986) (quoting First Nat’l Bank. of Ariz. v. City Serv. Co., 391 U.S. 253, 289 (1961)). In

considering the facts, the Court must draw all inferences in the light most favorable to the

nonmoving party. Id. Summary judgment is not an opportunity for the Court to resolve factual

disputes. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).



                                                  2
Case 2:19-cv-00235-HYJ-MV ECF No. 85, PageID.1292 Filed 01/13/21 Page 3 of 7




        B. Objections to R&Rs

        Under 28 U.S.C. § 636(b)(1) and Rule 72 of the Federal Rules of Civil Procedure, the Court

must conduct de novo review of those portions of the R&R to which objections have been made.

Specifically, the Rules provide that:

        The district judge must determine de novo any part of the magistrate judge’s
        disposition that has been properly objected to. The district judge may accept, reject,
        or modify the recommended disposition; receive further evidence; or return the
        matter to the magistrate judge with instructions.

Fed. R. Civ. P. 72(b)(3).

                                              III. Analysis

        Tucker raises five objections to the R&R.             For clarity, the Court will undertake a

claim-based analysis before addressing each objection. At issue is whether Tucker exhausted his

retaliation claim against Skytta (Claim 1), his conspiracy in support of retaliation claim against

Larson (Claim 3), and three claims against Wickstrom alleging a sham misconduct hearing and

mistreatment for racially discriminatory reasons (Claims 6-8).

        Claim 1 relates to a November 1, 2017, misconduct ticket that Skytta allegedly issued in

retaliation for Tucker’s persistence in filing grievances. (R&R 2.) Defendants argued, and the

R&R agreed, that Tucker did not exhaust this claim because he failed to raise the issue of retaliation

at the November 17, 2017, misconduct hearing. (Id. at 14-15.) The R&R’s conclusion rests on

the fact that the misconduct hearing report does not state that Tucker asserted the misconduct ticket

was issued in retaliation. (Id.) His failure to raise the issue would mean that he did not achieve

exhaustion and bar Claim 1. However, in an affidavit attached to Tucker’s response in opposition

to summary judgment and a second affidavit attached to his sur-reply,2 Tucker asserts that he did


2
  The magistrate judge erroneously refused to consider Tucker’s sur-reply. (R&R 1-2 n.1.) Though parties
have no right to file a sur-reply, they may do so with leave of court. The magistrate judge granted leave to
file a sur-reply (Order, ECF No. 74). Therefore, the magistrate judge should have considered the sur-reply
                                                     3
Case 2:19-cv-00235-HYJ-MV ECF No. 85, PageID.1293 Filed 01/13/21 Page 4 of 7




raise the issue of retaliation at the hearing. (ECF Nos. 58-1, 65-1.) A genuine dispute of material

fact exists – and summary judgment is therefore inappropriate – where a prisoner’s affidavit that

he raised the issue of retaliation at a misconduct hearing is at odds with the hearing report.

Alexander v. Ojala, No. 2:16-cv-85, 2016 WL 6662559, at *3 (W.D. Mich. Sept. 23, 2016), report

and recommendation adopted, 2016 WL 6659133 (W.D. Mich. Nov. 10, 2016). The R&R’s

recommendation that summary judgment be granted on Claim 1 for failure to exhaust will be

rejected.

        Claim 3 alleges that Larson conspired to support Skytta’s issuance of a retaliatory

misconduct ticket. (R&R 2.) Defendants argued, and the R&R agreed, that this claim should be

dismissed because Tucker never filed a grievance regarding Larson’s alleged conspiracy. (R&R

13.) A conspiracy to issue a retaliatory misconduct ticket should be addressed at a misconduct

hearing rather than raised through a grievance. See Brown v. Klotz, No. 19-11509, 2020 WL

6390500, at *3 (E.D. Mich. Aug. 17, 2020) (“[P]risoners must raise issues concerning misconduct

tickets in the misconduct hearing.”) (citing Smith v. Goulet, No. 1:17-cv-618, 2018 WL 3688468,

at *2 (W.D. Mich. Aug. 3, 2018)). Hence, the appropriate channel for exhausting this claim was

through misconduct hearings, not filing grievances. In his affidavit attached to his response in

opposition to summary judgment, Tucker asserts that he raised the conspiracy issue at the

November 17, 2017, misconduct hearing. (ECF No. 58-1.) For the same reasons as explained

regarding Claim 1, this creates a genuine dispute of material fact on the issue of exhaustion.

Defendants are not entitled to summary judgment on Claim 3.




and its attached affidavit instead of striking it. In their response to Tucker’s objections, Defendants simply
state that parties lack a general right to file sur-replies and that the magistrate judge was correct to not allow
Tucker’s sur-reply. (ECF No. 78.) But courts must consider those sur-replies that they permit to be filed.
                                                        4
Case 2:19-cv-00235-HYJ-MV ECF No. 85, PageID.1294 Filed 01/13/21 Page 5 of 7




       Claims 6-8 concern Wickstrom. Claim 6 alleges retaliation and racial discrimination

through holding a “sham misconduct hearing.” (R&R 3.) Claim 7 asserts that Wickstrom

exhibited racial discrimination during a misconduct hearing. (Id.) Claim 8 alleges violations of

“state laws and prison policy” through the use of “derogatory, humiliating, or degrading language.”

(Id.) Tucker has never filed a grievance naming Wickstrom. (R&R 13.) Perhaps some of his

claims against Wickstrom are exhaustible through misconduct hearings. To the extent that is true,

Tucker nevertheless failed to exhaust his claims against Wickstrom. Although Tucker’s affidavit

attached to his response in opposition to summary judgment does mention Wickstrom, it says

nothing about discrimination. Tucker argues that various exhibits demonstrate that he properly

complained about discriminatory behavior. But many of those exhibits are illegible, and those that

are legible make no mention of discriminatory or other offensive behavior by Wickstrom. The

Court will not comb the record to confirm Tucker’s claims; it is “utterly inappropriate for [a] court

to abandon its position of neutrality in favor of a role equivalent to champion for the non-moving

party: seeking out facts, developing legal theories, and finding ways to defeat the motion.”

Guarino v. Brookfield Twp. Tr., 908 F.2d 399, 406 (6th Cir. 1992). The R&R properly concluded

that no reasonable jury could find that Tucker exhausted his claims against Wickstrom.

       As a final matter, the R&R notes that Defendants concede that Claim 5 was properly

exhausted. (R&R 2.) But in later analysis, the R&R suggests that Claim 5 was not exhausted.

(See R&R 15-16.) Defendants did not object to the R&R’s statement that they conceded Claim 5

was exhausted. Therefore, the Court will assume that Claim 5 has been properly exhausted and is

not subject to dismissal under the motion for partial summary judgment.

       A. First Objection

       In his first objection, Tucker argues that the R&R fails to properly account for the affidavits

attached to his response and sur-reply in opposition to summary judgment and fails to draw all
                                                 5
Case 2:19-cv-00235-HYJ-MV ECF No. 85, PageID.1295 Filed 01/13/21 Page 6 of 7




inferences in the light most favorable to the non-moving party. (Pl.’s Obj. to R&R 2-5.) For the

reasons explained above, Tucker is correct with respect to Claims 1 and 3 but incorrect with respect

to Claims 6-8. His assertions in affidavits that he raised the issue of retaliation at the November

17, 2017, misconduct hearing contravene the corresponding hearing report and do create a genuine

dispute of material fact on the issue of exhaustion. Drawing inferences in favor of Tucker, a

reasonable jury could conclude that he raised the issue of retaliation in the hearing. On the other

hand, given the available evidence, no reasonable jury could find that Tucker raised the issue of

discrimination by Wickstrom at any misconduct hearing. To the extent Claims 6-8 had to be raised

at a misconduct hearing, Tucker has not put forth sufficient evidence demonstrating that he did so.

To the extent those issues had to be exhausted through filing grievances, the record indicates that

Tucker has never filed a grievance against Wickstrom.

       B. Second Objection

       Tucker’s second objection functionally raises the same arguments as he asserts in his first

objection. Likewise, this objection is well-taken to the extent it argues against dismissal of Claims

1 and 3, but fails to the extent it argues against dismissal of Claims 6-8.

       C. Third Objection

       Tucker’s third objection argues that the magistrate judge should have considered his sur-

reply and its attached affidavit, which the R&R did not do. (See R&R 1-2 n.1.) He is correct.

Courts are under no obligation to accept sur-replies from parties. But they may do so. The

magistrate judge indisputably granted Tucker leave to file his sur-reply (ECF No. 74) and thus

should have considered its contents in producing the R&R.

       D. Fourth Objection

       Tucker’s fourth objection states that the magistrate judge improperly denied his previously

filed motion to compel discovery (ECF No. 53).            Tucker contends that the granting and

                                                  6
Case 2:19-cv-00235-HYJ-MV ECF No. 85, PageID.1296 Filed 01/13/21 Page 7 of 7




enforcement of the motion would have yielded audio recordings of him raising the exact issues

that are the subject of Defendants’ failure to exhaust arguments. But the R&R has nothing to do

with that rejected motion to compel. The objection is not properly made and is denied.

       E. Fifth Objection

       Tucker’s final objection is that his claims against Wickstrom are non-grievable and hence

it is no answer to say that he failed to exhaust those claims by not filing grievances. For the reasons

explained above, even if that were true, Tucker has not put forth sufficient evidence to show that

he raised the issues underlying Claims 6-8 at any misconduct hearing. The record, at least the

legible part, make no mention of discriminatory or other offensive action by Wickstrom.

       Accordingly,

       IT IS ORDERED that the R&R (ECF No. 75) is ACCEPTED and ADOPTED with

respect to its recommended dismissal of Claims 6-8 and that Wickstrom be dismissed as a

Defendant.    Its recommendation that Claims 2, 4, and 5 be permitted to proceed are also

ACCEPTED and ADOPTED. Its recommendations regarding Claims 1 and 3 are REJECTED.

       IT IS FURTHER ORDERED that Defendants’ motion for partial summary judgment

(ECF No. 22) is GRANTED IN PART with respect to Claims 6-8 but DENIED in all other

respects.

       IT IS FURTHER ORDERED that Claims 6-8 are DISMISSED.

       IT IS FURTHER ORDERED that Defendant Wickstrom is DISMISSED.


 Dated:     January 13, 2021                            /s/ Hala Y. Jarbou
                                                       HALA Y. JARBOU
                                                       UNITED STATES DISTRICT JUDGE




                                                  7
